NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-18, and 21 allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “wherein the amount of synchronization signaling is a first amount under a first determination that the amount of time elapsed since the terminal device previously achieved radio synchronization with the network access node is less than a first threshold time period,” “wherein the amount of synchronization signaling is a second amount under a second determination that the amount of time elapsed since the terminal device previously achieved radio synchronization with the network access node is more than the first threshold time period,” and “wherein the second amount is greater than the first amount” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  
With respect to claim 18, the limitations “select an amount of synchronization signaling from among a plurality of predetermined amounts of synchronization signaling for use by the terminal device to achieve radio synchronization with the network access node” and “wherein the selected amount of synchronization signaling from among the plurality of predetermined amounts of synchronization signaling is selected based on an amount of time elapsed since the terminal device previously achieved radio claim 18 is allowed.  
With respect to claim 21, the limitations “determine an amount of synchronization to be transmitted with wake- up signaling transmitted to the terminal device based on a plurality of discontinuous reception mode (DRX) thresholds received from the network access node prior to receipt of the wake-up signaling and an amount of time elapsed since the terminal device previously achieved radio synchronization with the network access node, the plurality of discontinuous reception mode (DRX) thresholds being associated with respective different amounts of synchronization signaling” and “wherein the amount of synchronization signaling depends on the amount of time elapsed since the terminal device previously achieved radio synchronization with the network access node” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 21 is allowed.
Claims 2-6 and 8-17 depend from an allowable base claim, therefore, claims 2-6 and 8-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474